Case 1:18-cr-00076-PAC Document 129 Filed 03/29/19 Page 1 of 4

DOCUMENT
PBLECTROMICALLY
NOC ts

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    

E
I
t
- - ~ - - - - — =- - - - _ - - _ ”“ *
:

yng ggg |
nm: Qa. 4
UNITED STATES OF AMERICA ipeeposeae OK
: ORDER OF FORFEITURE/
-v. - MONEY JUDGMENT
MEHMET DIKENGIL, 18 Cr. 076 (PAC)
Defendant.
—_ a — —_ — - —_ — _ — — —_ = —_ _ — x

WHEREAS, on or about January 30, 2018, MEHMET DIKENGIL
(the “defendant”}, among others, was charged in a three-count
Indictment, 18 Cr. 076 (PAC) (the “Indictment”), with conspiracy
to commit health care fraud, in violation of Title 18, United
States Code, Section 1349 (Count One); health care fraud, in
violation of Title 18, United States Code, Section 1347 and 2
(Count Two); and conspiracy to violate the Anti-Kickback Statute,
in violation of Title 18, United States Code, Section 371 (Count
Three) ;

WHEREAS, the Indictment included a forfeiture allegation
as to Counts One through Three of the Indictment, seeking
forfeiture to the United States, pursuant to Title 18, United
States Code, Section 982(a)(7), of any and all property, real and
personal, that constitutes or is derived, directly or indirectly,
from gross proceeds traceable to the commission of the offenses
alleged in Counts One through Three of the Indictment, including

but not. limited to a sum of money in United States currency

 

 
Case 1:18-cr-00076-PAC Document 129 Filed 03/29/19 Page 2 of 4

~

representing the amount of proceeds traceable to the commission of
the offenses charged in Counts One through Three that the defendant
personally obtained;

WHEREAS, on or about September 13, 2018, the defendant
pied guilty to Counts One through Three of the Indictment, pursuant
to a plea agreement with the Government, wherein the defendant
admitted the forfeiture allegation with respect to Counts One
through Three of the Indictment and agreed to forfeit, pursuant to
Title 18, United States Code, Section 982(a) (7), a sum of money
equal to $549,000 in United States currency, representing the
amount of proceeds traceable to the commission of the offenses
charged in Counts One through Three of the Indictment ;

WHEREAS, on or about January 25, 2019, the defendant was
sentenced and the $549,000 forfeiture Money Judgment was ordered
against him;

IT IS HEREBY ORDERED that:

1. As a result of the offenses charged in Counts One
through Three of the Indictment, to which the defendant pled
guilty, a money judgment in the amount of $549,000 in United States
currency (the “Money Judgment”), representing the amount of
proceeds traceable to the offenses charged in Counts One through
Three of the Indictment that the defendant personally obtained,

shall be entered against the defendant.
Case 1:18-cr-00076-PAC Document 129 Filed 03/29/19 Page 3 of 4

2. . Pursuant to Rule 32.2(tb) (4} of the Federal Rules of
Criminal Procedure, this Order of Forfeiture/Money Judgment is
final as to the defendant, MEHMET DIKENGIL, and shall be deemed
part of the sentence of the defendant, and shall be included in
the judgment of conviction therewith.

3. All payments on the outstanding money judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance, to the United States Marshals Service,
and delivered by mail to the United States Attorney's Office,
Southern District of New York, Attn: Money Laundering and
Transnational Criminal Enterprises Unit, One St. Andrew's Plaza,
New York, New York 10007 and shall indicate the defendant's name
and case number.

4, The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such
forfeited property.

5. Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of
the Money Judgment.

6, Pursuant to Rule 32.2(b)} (3) of the Federal Rules of

Criminal Procedure, the United States Attorney's Office is
ease 1:18-cr-00076-PAC Document 129 Filed 03/29/19 Page 4 of 4
as

authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this
order of Forfeiture/Money Judgment, and to amend it as necessary,
pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure.

8. The Clerk of the Court shail forward three
certified copies of this Order of Forfeiture/Money Judgment to
Assistant United States Attorney Alexander J. Wilson, Chief of the
Money Laundering and Transnational Criminal Enterprises Unit,
United States Attorney's Office, One St. Andrew's Plaza, New York,

New York 10007.

SO ORDERED:

Lud Oct 9 2a ta

HONORABLE PAUL A. CROTTY DATE
UNITED STATES DISTRICT JUDGE

 
